Title: John Quincy Adams to John Adams, 2 April 1786
From: Adams, John Quincy
To: Adams, John


     
      Honoured Sir
      Cambridge April 2d: 1786
     
     After having suffered so long an interval of Time to pass, since I wrote you last, it is absolutely necessary, for my own justification, to give you, an account of my Studies, since my return home, and if it is not sufficient, to exculpate me intirely, I hope, at least it will induce you to forgive me. When I arrived here, I found, that I had far more to go through, than I had an Idea of before I left France. For such is the Institution of this College, that if a Person, has studied certain books, he may be admitted; but those, I had not studied, and although my Vanity might have lead me, to suppose, I was as well prepared as many of the Class into which I was to enter, yet as I had not acquired knowledge from the Same Sources, the Government of the College, could not admit me, untill I had in some degree become acquainted, with those particular Authors, which had been studied by the junior Sophister Class. I went to Haverhill the 30th: of last September. The Class had then gone through 4 books of Homers Iliad, 2 of Xenophon’s Cyropaedia, the Greek Testament. In Latin they had gone thro’ the Odes, and Satires of Horace, and were in the Epistles. In English, they had finished the Study of Geography, and that of Logic, and had entered, upon Locke on the understanding. It so happened, that when I was examined, the only book, which, I was tried in, that I had studied, before, I came to America was Horace.
     
     Immediately upon going to Mr: Shaw’s I began, upon the Greek Grammer, which I learnt through, by heart. I then undertook the Greek Testament, in which I went before, I came here, as far, as the Epistle to Titus. In this I was not so far as the Class. I went through 6 Books of the Iliad, and four of the Cyropaedia; 1 book in each further than the Class. I also finished Horace, and the Andria, of Terence. In Logic, I was equal with the Class and in Locke, about 70 Pages behind them. Guthrie’s Geography I had also finished. On the 15th: of last Month, I was examined before, the President, 3 Professors, and four Tutors. 3 Stanza’s, in the Carmen, Saeculare, of Horace, 6 Lines in the 4th: Book of the Iliad, a number of Questions in Logic, and in Locke, and several in Geography, were given to me. After which, I had, the following Piece of English to turn into Latin. “There cannot certainly be an higher ridicule, than to give an air of Importance, to Amusements, if they are in themselves contemptible, and void, of taste. But if they are the object, and care of the judicious and polite, and really deserve that distinction, the conduct of them is, certainly of Consequence.”—I rendered it thus. “Nihil profectó, risu dignior potest esse, quam magni aestimare delectamenta; si per se, despicienda sunt atque sine sapore. At si res oblatae atque cura sunt sagacibus, et artibus excultis, et reverà hanc distinctionem merent, administratio eorum, haud dubié, utilitatis est.” The President soon after informed me, that I was admitted; and, what I had not expected, that I might Live in the College, as there was one Vacant Place; the Chamber is one of the best in College, and is one of those that are reserved for the resident Batchelors. Johonnot, had left College, a few weeks before, and I now Live with his Chum; Mr: Ware, who graduated last year, and was one of the best moral, and Literary Characters in his Class. He spoke the English Oration, when he took his Degree, and that is considered as the most honourable Part, that is given. I shall remain with him till Commencement, and next year, I believe; I shall Live, with my brother.—I went to Braintree, to get some furniture, and returned here the 22d: of last Month. On Tuesday last, the 28th: Mr: Williams, gave the 1st: Lecture of his Course of Experimental Philosophy. He did not begin Last Year till 6 weeks after this: and that has hurried me, at Haverhill more than any thing; for till within these 2 months I did not expect to enter till the Latter part of this Month.
     Our Studies are, at present, one week in Latin to Mr James, Caesar, and Terence, the next to Mr: Read in Euclid; but we finish that this week, and go into Gravesande’s Philosophy, the next Quarter. If you could make it Convenient to send me, the 8vo: Edition, of Desagulier’s translation of Gravesande I should be happy; as I believe it is not in your Library at present, and there are none to be bought in Boston, there are two Volumes of it. I should wish to have it by next August if Possible. The third week, we recite to Mr Jennison, in Homer, and the Greek Testament; and, the fourth to Mr: Hale, in Locke on the understanding. This is as particular an Account of our Studies, as I can give, and perhaps it will be, so much so, as to become tedious. There are many great advantages derived, from being a member of this Society; but I have already seen many, things which, I think might be altered for the better. One is, that there is not sufficient Communication between the Classes: they appear to form four distinct orders of beings, and seldom associate together. I have already become acquainted, with every one of my own Class; and I do not, know four Persons in any one of the other Classes. Another is, that the Tutors, are so very young, they are often chosen among batchelors, that have not been out of College, more than two years, so that their acquirements are not such, as an Instructor at this University ought to be possess’d of: another disadvantage of their being chosen so young; is that they were the fellow scholars of those they are placed over, and consequently do not command so much Respect, as they seem to demand. However take it all in all, I am strongly confirmed, in your Opinion, that this University is upon a much better plan, than any I have seen in Europe.
     I believe you have with you, four or five New Testaments in Greek and Latin. Could you spare a couple of them? I wish to have one for the use of my brothers and myself, and to present another to Mr: Shaw who has none.
     
      With my Duty to Mamma, and Love to Sister, I remain, your affectionate Son.
      J.Q. Adams
     
    